               Case 1:19-cv-01443-MC         Document 22        Filed 03/03/20          Page 1 of 4




1

2

3

4

5

6                                UNITED STATES DISTRICT COURT
                                      DISTRICT OF OREGON
7                                      MEDFORD DIVISION

8
       PAMELA GALE SHELDON,
9      Individually and as Personal Representative         Case No. 1:19-CV-01443-MC
       of the Estate of BILL JACK SHELDON,
10                                                         PLAINTIFF’S MOTION FOR
                          Plaintiff,                       LEAVE TO AMEND COMPLAINT
11
          v.
12
       CLEAVER-BROOKS, INC., et al.
13
                          Defendants.
14

15

16                           I. RELIEF REQUESTED AND ARGUMENT

17          Plaintiff respectfully requests that this Court enter an order granting Plaintiff leave to

18   amend her complaint and the pleading caption to update her prayer for relief and add two newly-

19   discovered defendants. Plaintiff’s proposed amended complaint is attached as Exhibit 1 to the

20   declaration of Benjamin H. Adams. Under both Oregon’s Civil Rules and the Federal Rules of

21   Civil Procedure, leave to amend shall be “freely given when justice so equires.” ORCP 23(A);

22   FRCP 15(a)(2); Runnion ex rel. runnion v. Girl Scouts of Greater Chicago & Northwest Indiana

23


                                                                          DEAN OMAR BRANHAM SHIRLEY, LLP
      PLAINTIFF’S MOTION FOR LEAVE TO AMEND                                        302 N. Market St., Suite 300
      COMPLAINT - 1                                                                    Dallas, Texas 75202
                                                                            (214) 722-5990; (214) 722-5991 (facsimile)
              Case 1:19-cv-01443-MC         Document 22      Filed 03/03/20         Page 2 of 4




1    (7th Cir. 2015) 786 F3d 510, 519-520. The sole defendant, Cleaver Brooks, does not oppose

2    Plaintiff’s motion.

3           A. The Court Should Grant Plaintiff Leave to Amend Her Prayer for Relief.

4           The Court should grant Plaintiff leave to amend her prayer for relief to more accurately

5    reflect the evidence Plaintiff anticipates submitting at trial. ORCP 18 provides that, when a

6    pleading contains a demand for the recovery of money damages, “the amount thereof shall be

7    stated.” The purpose of the prayer is to advise defendants of the precise nature of the demand,

8    inorder that the party may be prepared to meet it. Kerschner v. Smith, 121 Or 469, 473, 256 P 195

9    (1927). Amendments under Rule 15 may increase the damages sought or change the remedy

10   sought. FRCP 54(c); Ash v. Wallenmeyer (7th Cir. 1989) 879 F2d 272. Here, Plaintiff seeks leave

11   to amend the prayer for relief from $10 million to $50 million to better account for newly-

12   discovered evidence, including evidence of conduct justifying punitive damages.

13   B.     The Court Should Grant Plaintiff Leave to Amend the Complaint To Add Two New

14          Parties.

15          Plaintiff seeks to amend the complaint to add two newly-discovered defendants. To add a

16   new party to the action, the pleadings normaly must be amended in accordance with Rule 15

17   procedures. See FRCP 21 – “On motion or on its own, the court may at any time, on just terms,

18   add or drop a party”; Nelso v. Adams USA, Inc. (2000) 529 US 460, 466-467. Here, through the

19   deposition of non-party Kogap and other investigation, Plaintiff has discovered the names of two

20   new defendants responsible for Mr. Sheldon’s mesothelioma. Accordingly, Plaintiff seeks leave

21   to add these two newly-discovered defendants.

22

23


                                                                      DEAN OMAR BRANHAM SHIRLEY, LLP
      PLAINTIFF’S MOTION FOR LEAVE TO AMEND                                    302 N. Market St., Suite 300
      COMPLAINT - 2                                                                Dallas, Texas 75202
                                                                        (214) 722-5990; (214) 722-5991 (facsimile)
           Case 1:19-cv-01443-MC          Document 22       Filed 03/03/20          Page 3 of 4




1                                        II. CONCLUSION

2         For the above reasons, Plaintiff respectfully requests that the Court grant her motion.

3         DATED: March 3, 2020.

4
                                                DEAN OMAR BRANHAM SHIRLEY, LLP
5
                                                 /s/ Benjamin H. Adams____________
6                                               Benjamin H. Adams, CSB No. 272909
                                                (Admitted Pro Hac Vice)
7                                               Jessica M. Dean, CSB No. 260598
                                                (Admitted Pro Hac Vice)
8                                               302 N. Market Street, Suite 300
                                                Dallas, Texas 75202
9                                               T: 214-722-5990
                                                F: 214-722-5991
10                                              Email: badams@dobslegal.com
                                                Email: jdean@dobslegal.com
11
                                                and
12
                                                LAW OFFICE OF JEFFREY S. MUTNICK
13                                              Jeffrey S. Mutnick, OSB No. 721784
                                                737 SW Vista Avenue
14                                              Portland, OR 97205
                                                T: 503-595-1033
15                                              F: 503-224-9430
                                                Email: jmutnick@mutnicklaw.com
16
                                                Attorneys for Plaintiff
17

18

19

20

21

22

23


                                                                      DEAN OMAR BRANHAM SHIRLEY, LLP
     PLAINTIFF’S MOTION FOR LEAVE TO AMEND                                     302 N. Market St., Suite 300
     COMPLAINT - 3                                                                 Dallas, Texas 75202
                                                                        (214) 722-5990; (214) 722-5991 (facsimile)
              Case 1:19-cv-01443-MC         Document 22       Filed 03/03/20         Page 4 of 4




1                                        CERTIFICATE OF SERVICE

2           I hereby certify that on March 3 2020, the attached Plaintiff’s Motion for Leave to Amend
     Complaint was electronically filed and served on all counsel of record.
3

4     Allen Eraut                                      Jeffrey S. Mutnick
      Kevin Bergstrom                                  LAW OFFICE OF JEFFREY S. MUTNICK
5     RIZZO MATTINGLY & BOSWORTH, PC                   737 SW Vista Avenue
      1300 SW Sixth Avenue, Suite 330                  Portland, OR 97205
6     Portland, OR 97201

7     COUNSEL FOR CLEAVER-BROOKS,                      CO-COUNSEL FOR PLAINTIFF
      INC.
8

9                                                 DEAN OMAR BRANHAM & SHIRLEY

10                                                /s/ Monica Furino________________
                                                  MONICA FURINO
11

12

13

14

15

16

17

18

19

20

21

22

23


                                                                       DEAN OMAR BRANHAM SHIRLEY, LLP
      PLAINTIFF’S MOTION FOR LEAVE TO AMEND                                     302 N. Market St., Suite 300
      COMPLAINT - 4                                                                 Dallas, Texas 75202
                                                                         (214) 722-5990; (214) 722-5991 (facsimile)
